Citation Nr: 0008482	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-23 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for gastritis.

4.  Entitlement to service connection for residuals of 
exposure to environmental toxins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1994.  
His service included active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 38 
C.F.R. §§ 3.2(i), 3.317(d).  This matter is currently before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
(Form 9) after a statement of the case is furnished to the 
veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (1999).

The Board notes that the veteran's appeal originally included 
the issue of entitlement to service connection for a left 
knee disability.  During the pendency of the appeal, an 
October 1999 rating decision granted service connection for 
this disability, and assigned a 10 percent evaluation 
effective July 1, 1994, a 100 percent evaluation effective 
February 1, 1996, and a 10 percent evaluation effective March 
1, 1996.  The veteran was notified of this decision, and did 
not file a NOD.  Therefore, the issue of a higher evaluation 
for this disability is not presently in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In April 1995, the RO denied entitlement to service 
connection for left ear hearing loss, a low back disability, 
gastritis, and residuals of exposure to environmental toxins.  
The veteran filed a NOD with this decision the following 
month, and submitted a substantive appeal in July 1995, 
perfecting his appeal.  The Board notes that the issues of 
entitlement to service connection for left ear hearing loss, 
a low back disability, gastritis, and residuals of exposure 
to environmental toxins are the only issues that have been 
properly developed and certified for appeal.  Accordingly, 
the Board will limit its consideration to these issues.


FINDINGS OF FACT

1.  No competent evidence has been submitted showing that the 
veteran's current left ear hearing loss meets VA criteria to 
be considered a disability for compensation purposes.

2.  The claims of entitlement to service connection for a low 
back disability, gastritis, and residuals of exposure to 
environmental toxins are not plausible, as competent medical 
evidence of record does not demonstrate the presence of a 
current disability.


CONCLUSIONS OF LAW

The veteran's claims of entitlement to service connection for 
left ear hearing loss, a low back disability, gastritis, and 
residuals of exposure to environmental toxins are not well 
grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991); VAOPGCPREC 
4-99 (May 3, 1999); VAOPGCPREC 8-98 (Aug. 3, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reveals that the 
veteran requested an evaluation of his "back ailment" in 
November 1975.  He related that he was hit in the back while 
refueling an aircraft approximately two weeks earlier, and 
explained that he experienced recurrent upper lumbar pain 
since that time.  A physical examination showed "small 
tenderness" over the upper lumbar area, but no noticeable 
spasm.  The veteran was able to reach within approximately 
three inches of the floor.  Heel and toe walks were normal, 
motor strength was normal, and sensation and reflexes were 
normal.  X-rays showed some probable development wedging, 
some Schmorl's nodes, and some development changes consistent 
with Scheuermann's disease, although the veteran was 
asymptomatic.  The examiner concluded that the veteran 
"suffered a contusion to the lumbar area and ha[d] no other 
sequela of a[n] injury."

Audiometric testing in February 1976 revealed auditory 
thresholds in frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 10, 0, 0, 5, and 0 in the left ear.

A June 1976 record indicates that the veteran vomited several 
times that morning, and was mildly toxic on physical 
examination.  Mild tenderness was noted in all quadrants of 
the abdomen, but were greater on the right.  The abdomen was 
soft, bowel sounds were decreased, and no rebound was noted.  
The diagnostic impression was acute gastroenteritis, and rule 
out hepatitis.

A July 1977 re-enlistment examination report notes that 
auditory thresholds in frequencies 500, 1000, 2000, 3000, and 
4000 Hertz were 25, 15, 15, 15, and 15 in the left ear.  

Auditory thresholds in frequencies 500, 1000, 2000, 3000, and 
4000 Hertz were 25, 25, 20, 20, and 5 in the left ear in 
December 1982.
   
April 1984 audiometric testing showed auditory thresholds in 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 15, 5, 
10, 10, and 5 in the left ear.

An October 1984 service medical record indicates that the 
veteran experienced nausea with a loose bowel movement that 
morning.  A physical examination of the abdomen revealed 
normal bowel sounds, and no lumps or masses.  Mild gastritis 
was diagnosed.

The veteran sought treatment for "stopped up" ears in 
August 1985.  He gave a negative previous history of these 
symptoms, and denied experiencing a cold.  A physical 
examination revealed increased cerumen in both ears, with 
decreased hearing in the left ear.  Both ears were irrigated, 
and the veteran was instructed to irrigate his ears when 
showering.

An April 1986 examination report notes that auditory 
thresholds in frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 15, 10, 15, 15, and 10 in the left ear.  

Auditory thresholds in frequencies 500, 1000, 2000, 3000, and 
4000 Hertz were noted to be 10, 15, 15, 20, and 10 in the 
left ear on re-enlistment examination in December 1986.

May 1988 audiometric testing showed auditory thresholds in 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 20, 
10, 20, 20, and 15 in the left ear.  An audiology examination 
later that week revealed auditory thresholds in frequencies 
500, 1000, 2000, 3000, and 4000 Hertz were 20, 10, 15, 20, 
and 15 in the left ear.

A January 1989 record notes a 48-hour history of low back 
pain.  A physical examination of the back revealed pain with 
percussion of the left flank.  The diagnostic assessment was 
rule out renal stones.  

According to a February 1989 report, the veteran experienced 
no improvement of back pain over the previous month.  A 
physical examination revealed muscle spasms, and a decreased 
range of motion of the spine secondary to pain.  The 
diagnostic impression was low back pain and muscle spasm.  

In March 1989, the veteran reported experiencing a "back 
twinge" when closing a hanger door the previous day, and 
indicated that he experienced sharp low back pain, and 
stiffness later that evening.  The examiner noted that the 
veteran was able to move easily when dressing and undressing, 
and was able to bend and twist without expression of 
discomfort.  Mild lumbosacral strain was diagnosed.    

A July 1989 report notes that auditory thresholds in 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 25, 
15, 20, 25, and 20 in the left ear.  

Auditory thresholds in frequencies 500, 1000, 2000, 3000, and 
4000 Hertz were noted to be 20, 15, 20, 25, and 20 in the 
left ear on audiometric testing in May 1991.

The veteran sought treatment for abdominal pain, diarrhea and 
vomiting in September 1991.  Dyspepsia was diagnosed.  

An October 1991 emergency room report notes complaints of a 
"rather sudden onset of intense, sharp, constant, non-
radiating ...abdominal pain."  In addition, the veteran 
reported experiencing diarrhea and nausea.  The final 
assessment was intestinal spasm possibly secondary to 
flatulence vs. dyspepsia of unknown etiology.  A laparoscopic 
cholecystectomy was performed later that month.  A follow-up 
treatment record, dated in October 1991, indicates that the 
veteran was "healing well."
 
March 1992 audiometric testing showed auditory thresholds in 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 20, 
15, 10, 20, and 15 in the left ear.  

A May 1993 separation examination report notes normal 
clinical evaluations of the spine, abdomen and viscera, and 
ears.  Auditory thresholds in frequencies 500, 1000, 2000, 
3000, and 4000 Hertz were 20, 15, 20, 25, and 20 in the left 
ear. 

The veteran filed a claim of entitlement to service 
connection for numerous disabilities, including those 
currently on appeal, in July 1994.

On VA examination in October 1994, the veteran gave a history 
of undergoing a cholecystectomy in approximately 1992, and 
indicated that he experienced no recurrence of right upper 
quadrant pain since that time.  He reported a 10-year history 
of episodic heartburn, which he believed was secondary to 
gastritis, but explained that he had been asymptomatic since 
the 1992 cholecystectomy.  On examination, the veteran's 
abdomen was soft, nontender, and nondistended, and bowel 
sounds were normal.  The pertinent diagnoses were status post 
cholecystectomy in 1992 with no recurrence of abdominal pain, 
and history of gastritis that has been asymptomatic since 
1992.

An October 1994 VA orthopedic examination report is negative 
for complaints or findings of a low back disability. 

During a VA environmental exposure examination in October 
1994, the veteran reported that he was exposed to gasoline 
vapor and jet aircraft exhaust during service, and was 
exposed to "oil smoke" while stationed in the Persian Gulf 
from March to August 1991.  He explained that he did not 
experience any symptoms from this exposure "until now."  He 
denied a history of shortness of breath, coughing, wheezing, 
or fatigue.  While his memory was normal, his concentration 
was "a little bit troubled."  The veteran explained that he 
had no symptoms referable to his exposure to environmental 
toxins, "except for his concentration which [wa]s not so 
good."  A physical examination was normal.  The pertinent 
diagnosis was history of environmental exposure to oil smoke.

During an October 1994 VA audiology examination, the veteran 
gave a history of exposure to noise associated with his 
service as an aircraft engine mechanic.  He denied a history 
of ear surgery, severe head injury, dizzy spells, Agent 
Orange exposure, or exposure to nuclear radiation during 
service.  He reported that he could understand conversation 
if the speaker stood in front of him, and that he could 
understand group conversation if the noise was not too loud.  
A physical examination of the left ear revealed no deformity 
of the auricle, and no retraction, scarring, perforation, or 
inflammation of the tympanic membrane.  There was no 
tenderness of the mastoid bone.  Inflammation of the left ear 
canal was noted.  Auditory thresholds in frequencies 500, 
1000, 2000, 3000, and 4000 Hertz were 5, 5, 5, 10, and 15 in 
the left ear.  Speech recognition was 100 percent in the left 
ear.  The final assessment was hearing within normal limits 
in the left ear, and good interest consistency.

Based on this evidence, an April 1995 rating decision denied 
entitlement to service connection for left ear hearing loss, 
a low back disorder, gastritis, and residuals of exposure to 
environmental toxins.  The veteran filed a NOD with this 
decision in May 1995, and submitted a substantive appeal in 
July 1995, perfecting his appeal. 

VA outpatient records, reflecting treatment from July 1994 to 
October 1995, were associated with the veteran's claims 
folder in December 1995.  

During a December 1994 Persian Gulf War Registry examination, 
the veteran reported exposure to smoke from burning oil wells 
for six months while stationed in the Persian Gulf.  A 
physical examination revealed no gastrointestinal symptoms.  
While a moderate amount of wax was noted in the left ear, 
hearing was within normal limits.  An examination of the 
spine revealed no costovertebral angle tenderness, no 
deviation of normal curvature, and a normal range of motion.  
The veteran was alert and oriented on mental status 
examination.  He was cooperative, and had "good memory."  
The physician commented that the physical examination was 
essentially normal.  No pertinent diagnoses were noted.

In October 1999, the RO continued the denial of service 
connection for left ear hearing loss, a low back disorder, 
gastritis, and residuals of exposure to environmental toxins.

Analysis

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability can not be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
1991); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving fatigue, 
headaches, joint pain, and the respiratory system.  38 C.F.R. 
§ 3.317(b)(1), (3), (10) (1999).

The threshold question as to the claim presented is whether 
it is well grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See VA 
O.G.C. Prec. Op. No. 4-99 (May 3, 1999).

A.  Left Ear Hearing Loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the United 
States Court of Veterans Appeals (Court) has held that 38 
C.F.R. § 3.385 operates to establish when a measured hearing 
loss is, or is not, a "disability" for which compensation 
may be paid, provided that the requirements for service 
connection are otherwise met.  See Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  Even if a veteran does not have 
hearing loss for service connection purposes by the standards 
of 38 C.F.R. § 3.385 during the time of active duty, such 
does not prohibit service connection.  Service connection may 
still be established if a veteran currently satisfies the 
criteria of 38 C.F.R. § 3.385, and the evidence links current 
hearing loss with service.  Id. at 158.

While audiometric testing performed at separation from active 
service in May 1993 revealed decreased hearing acuity, the 
October 1996 VA examination report does not show a hearing 
loss disability as defined by 38 C.F.R. § 3.385.

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish a basic 
element of a well-grounded claim for service connection, this 
is, the presence of a current disability.  The record in this 
case is devoid of competent medical evidence establishing the 
existence of current left ear hearing loss.

The Board concludes, based on the evidence described above, 
that the veteran's claim for service connection for left ear 
hearing loss is not well grounded.  As the disability for 
which service connection is claimed is not currently 
demonstrated, the claim is not well grounded and must be 
denied.  Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 
8 Vet. App. 384 (1995).

B. Low Back Disability, Gastritis, and 
Residuals of Exposure to Environmental Toxins

As noted above, although the veteran is competent to describe 
symptoms perceptible to a lay person, he is not competent to 
provide a medical diagnosis or an opinion regarding medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, his lay evidentiary assertions can not 
establish two of the three basic elements of a well-grounded 
claim for service connection: current disorder, or a nexus 
between a current disorder and an injury or disease in 
service.  

In spite of the veteran's contentions, his claims for service 
connection for a low back disability, gastritis, and 
residuals of exposure to environmental toxins must be denied 
as not well grounded for failure to establish a current 
disability.  While service medical records show treatment for 
back pain in 1975 and 1989, and for mild gastritis in 1984, 
the record is devoid of competent medical evidence 
establishing the existence of a chronic back disability or 
gastritis.  In fact, an October 1994 VA examination was 
negative for either disability, and the veteran's gastritis 
was noted to have been asymptomatic since 1992.  A December 
1994 examination similarly failed to reveal either disorder.   

The Board notes that there is no competent medical evidence 
showing a current disability related to exposure to toxins in 
service.  While the veteran maintains that his poor 
concentration resulted from exposure to environmental toxins 
during service, physical examinations in October and December 
1994 failed to reveal residual disability from any such 
exposure. 

Under the case law, a fundamental element of a well-grounded 
claim is competent evidence of "current disability."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board further 
finds that "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...."  38 C.F.R. § 4.1 (1999); Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case at this time.

As the claimed disabilities are not currently demonstrated, 
and, of course, there is no competent medical evidence 
showing a nexus between these disabilities and injury or 
disease in service, the claims are not well grounded and must 
be denied.  Caluza, 7 Vet. App. at 506; See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

Lastly, it is noted that in the February 2000 Informal 
Hearing Presentation, the veteran's representative contends 
that subsequent to the Court's decisions pertaining to this 
issue, VA expanded its duty to assist the veteran in 
developing evidence to include the situation in which the 
veteran has not submitted a well grounded claim.  Veterans 
Benefits Administration Manual M21-1, Part III, Chapter I, 
1.03(a), and Part VI, Chapter 2, 2.10(f) (1996).

The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 
19.5 (1998).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretative, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretative 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board has determined, therefore, in the absence of well-
grounded claims of entitlement to service connection for left 
ear hearing loss, a low back disability, gastritis, and 
residuals of exposure to environmental toxins, VA has no duty 
to assist the veteran in developing his case.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for gastritis is denied.

Entitlement to service connection for residuals of exposure 
to environmental toxins is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


